[Cite as State v. Rognon, 2021-Ohio-4564.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               LOGAN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 8-21-24

        v.

CAMERON ROGNON,                                          OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Logan County Common Pleas Court
                           Trial Court No. CR 18 08 0242

                                     Judgment Affirmed

                          Date of Decision: December 27, 2021




APPEARANCES:

        Cameron Rognon, Appellant

        Alice Robinson-Bond for Appellee
Case No. 8-21-24


MILLER, J.

       {¶1} Defendant-appellant, Cameron Rognon, appeals the June 21, 2021

judgment of the Logan County Court of Common Pleas denying his petition for

postconviction relief. For the reasons that follow, we affirm.

                                    Background

       {¶2} We have previously recited much of the factual and procedural

background of this case, and we will not duplicate those efforts here. State v.

Rognon, 3d Dist. Logan No. 8-19-14, 2019-Ohio-4222, ¶ 1-6. Relevant to this

appeal, on October 9, 2018, the Logan County Grand Jury indicted Rognon on

eleven counts in a superseding indictment, including Count Five of gross sexual

imposition against K.H. in violation of R.C. 2907.05(A)(4), a third-degree felony

and Count Ten of gross sexual imposition against D.R. in violation of R.C.

2907.05(A)(5), a fourth-degree felony. Id. at ¶ 3. On January 25, 2019, pursuant to

a negotiated plea agreement, Rognon withdrew his previously entered pleas of not

guilty and entered pleas of guilty to Counts Five and Ten of the superseding

indictment. Id. at ¶ 4. The trial court accepted Rognon’s guilty pleas and found

him guilty. Id. At the request of the State, the trial court dismissed the remaining

counts in the superseding indictment. Id. On February 28, 2019, the trial court

sentenced Rognon to 60 months in prison on Count Five and 12 months in prison

on Count Ten to be served consecutively. Id. at ¶ 5.


                                        -2-
Case No. 8-21-24


       {¶3} On March 27, 2019, Rognon filed a notice of appeal. In his direct

appeal, Rognon raised three assignments of error. First, he alleged that Logan

County was not the proper venue to litigate Count Ten. Next, Rognon argued that

the trial court erred by imposing consecutive sentences. Finally, Rognon alleged

the trial court erred with respect to his sentence for Count Five because it was not

consistent with sentences imposed for similar crimes by similar offenders. This

court rejected Rognon’s arguments and affirmed the judgment and sentence of the

trial court. Rognon at ¶ 34.

       {¶4} On June 1, 2021, Rognon filed a motion to vacate a void sentence. In

the motion, Rognon alleged that his sentence was void because the trial court

disregarded the applicable statute when pronouncing a “mandatory” sentence and

lacked the statutory authority to pronounce a “mandatory” sentence. Further,

Rognon argued that his claims were not barred by res judicata because his sentence

is void. On June 11, 2021, the State filed a memorandum in opposition to Rognon’s

motion to vacate a void sentence.

       {¶5} On June 21, 2021, the trial court filed its judgment entry denying

Rognon’s motion. The trial court considered Rognon’s motion as a petition for

postconviction relief and held that Rognon’s petition was not timely and was barred

by the doctrine of res judicata.




                                        -3-
Case No. 8-21-24


       {¶6} Rognon filed his notice of appeal on July 20, 2021. He raises two

assignments of error which we address together.

                            Assignment of Error No. I

       The trial court abused its discretion when it misconstrued the
       appellant’s motion to vacate void sentence as a post-conviction
       motion.

                            Assignment of Error No. II

       The trial court erred when it pronounced a mandatory sentence
       with disregard for the statute that would have precluded that
       pronouncement.

       {¶7} In his first assignment of error, Rognon argues the trial court erred by

treating his filing titled “Motion to Vacate Void Sentence” as a petition for

postconviction relief. Specifically, Rognon argues that because his sentence is void,

the trial court erred by construing his motion as a petition for postconviction relief

and determining that his petition was untimely and barred by res judicata.

       {¶8} We first address Rognon’s contention that his sentence is void. As an

initial matter, we note that Rognon’s motion to vacate void sentence, as well as his

appellate brief, rely on outdated case law. The Supreme Court of Ohio recently

realigned its jurisprudence regarding void and voidable sentencing and held that “[a]

judgment or sentence is void only if it is rendered by a court that lacks subject-

matter jurisdiction over the case or personal jurisdiction over the defendant.” State

v. Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, ¶ 43. Even if a sentence


                                         -4-
Case No. 8-21-24


imposed is not authorized by law, the sentence would only be voidable as long as

the trial court possessed both subject-matter and personal jurisdiction. Id.

        {¶9} Here, Rognon argues his sentence is void because the trial court

allegedly disregarded the applicable statute when it pronounced a mandatory

sentence. However, the error Rognon alleges, even if true, is not jurisdictional in

nature so as to be capable of rendering his conviction and sentence void. See State

ex rel. Davis v. Turner, 164 Ohio St.3d 395, 2021-Ohio-1771, ¶ 11 (“[S]entencing

errors are not jurisdictional * * *.”) Because Rognon does not identify any defect

that would have deprived the trial court of subject-matter or personal jurisdiction,

the trial court correctly determined that Rognon’s conviction and sentence are not

void.

        {¶10} Having determined that Rognon’s sentence is not void, we next turn

to his contention that the trial court erred by characterizing his filing titled “Motion

to Vacate Void Sentence” as a petition for postconviction relief. The Supreme Court

of Ohio has stated that “[c]ourts may recast irregular motions into whatever category

necessary to identify and establish the criteria by which the motion should be

judged.” State v. Schlee, 117 Ohio St.3d 153, 2008-Ohio-545, ¶ 12. Additionally,

in State v. Reynolds, the Supreme Court of Ohio concluded that a motion styled as

“Motion to Correct or Vacate Sentence” was properly classified as a petition for

postconviction relief because it “(1) was filed subsequent to [the defendant’s] direct


                                          -5-
Case No. 8-21-24


appeal, (2) claimed a denial of constitutional rights, (3) sought to render the

judgment void, and (4) asked for vacation of the judgment and sentence.” State v.

Reynolds, 79 Ohio St.3d 158, 160 (1997). Rognon’s “Motion to Vacate Void

Sentence” fits each of the criteria outlined in Reynolds. Therefore, the trial court

did not err by treating Rognon’s motion to vacate his sentence as a petition for

postconviction relief. See State v. Parker, 157 Ohio St.3d 460, 2019-Ohio-3848, ¶

16-17 (finding that the trial court properly recast Parker’s filing styled “motion to

vacate” as a petition for postconviction relief); State v. Bender, 3d Dist. Logan No.

8-20-64, 2021-Ohio-1933, ¶ 13 (holding that the trial court did not err by treating

Bender’s motion to vacate his conviction and sentence as a petition for

postconviction relief).

       {¶11} Consequently, Rognon’s first assignment of error is overruled.

       {¶12} In Rognon’s second assignment of error, he argues the trial court erred

by pronouncing a mandatory sentence that is contrary to law. Specifically, Rognon

argues that the trial court erred by imposing a “mandatory” sentence. For the

reasons that follow, we disagree.

       {¶13} “R.C. 2953.21 governs petitions for post-conviction relief.” State v.

Wine, 3d Dist. Auglaize No. 2-15-07, 2015-Ohio-4726, ¶ 10. The statute sets forth

who may petition for postconviction relief and specifies, in relevant part, that “[a]ny

person who has been convicted of a criminal offense * * * and who claims that there


                                         -6-
Case No. 8-21-24


was such a denial or infringement of the person’s rights as to render the judgment

void or voidable under the Ohio Constitution or the Constitution of the United

States” “may file a petition in the court that imposed sentence, stating the grounds

for relief relied upon, and asking the court to vacate or set aside the judgment or

sentence or to grant other appropriate relief.” R.C. 2953.21(A)(1).

       {¶14} “We review the trial court’s dismissal of a post-conviction petition

without a hearing for abuse of discretion.” State v. Jeffers, 10th Dist. Franklin No.

10AP-1112, 2011-Ohio-3555, ¶ 23. An abuse of discretion suggests the trial court’s

decision is unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5

Ohio St.3d 217, 219 (1983). When the abuse of discretion standard applies, an

appellate court is not to substitute its judgment for that of the trial court. State v.

Thompson, 3d Dist. Henry No. 7-16-10, 2017-Ohio-792, ¶ 11.

       {¶15} The trial court dismissed Rognon’s petition after concluding, in part,

that it was barred by the doctrine of res judicata. “Although a defendant may

challenge his conviction and sentence by either a direct appeal or a petition for

postconviction relief, any claims raised in a postconviction relief petition will be

barred by res judicata where the claim was or could have been raised on direct

appeal.” State v. Schwieterman, 3d Dist. Mercer No. 10-09-12, 2010-Ohio-102, ¶

23. “‘[U]nder the doctrine of res judicata, a final judgment of conviction bars a

convicted defendant who was represented by counsel from raising and litigating in


                                         -7-
Case No. 8-21-24


any proceeding except an appeal from that judgment, any defense or any claimed

lack of due process that was raised or could have been raised by the defendant * *

* on an appeal from that judgment.’” (Emphasis sic.) State v. Troglin, 3d Dist.

Union No. 14-09-04, 2009-Ohio-5276, ¶ 13, quoting State v. Perry, 10 Ohio St.2d

175 (1967), paragraph nine of the syllabus. The doctrine “promotes the principles

of finality and judicial economy by preventing endless relitigation of an issue on

which a defendant has already received a full and fair opportunity to be heard.” State

v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, ¶ 18, citing State ex rel. Willys-

Overland Co. v. Clark, 112 Ohio St. 263, 268 (1925). Thus, the doctrine

of res judicata bars all claims except those that were not available at trial or on

appeal because they are based on evidence outside the record. See State v. Jones, 3d

Dist. Defiance No. 4-07-02, 2007-Ohio-5624, ¶ 19.

       {¶16} Here, Rognon asserts the trial court erred by erroneously stating that

his sentence with respect to Count Five was mandatory. Specifically, Rognon

alleges that the conditions outlined in R.C. 2907.05(C)(2) that must be met in order

for the trial court to impose a mandatory sentence pursuant to a violation of R.C.

2907.05(A)(4) were not present. Therefore, Rognon reasons that the trial court erred

by stating at the sentencing hearing that his sentence with respect to Count Five was

mandatory.




                                         -8-
Case No. 8-21-24


       {¶17} However, Rognon’s claim that the trial court erred by imposing a

mandatory prison term, which is not based on any evidence outside the record, is

barred by the doctrine of res judicata because it could have been raised on direct

appeal. See Troglin at ¶ 13; Jones at ¶ 19. Accordingly, the trial court did not err

by denying his petition for postconviction relief on the basis of res judicata.

Moreover, because the claims raised in Rognon’s petition are barred by res judicata,

the trial court did not abuse its discretion by dismissing his petition for

postconviction relief without a hearing. State v. Lewis, 3d Dist. Logan No. 8-19-08,

2019-Ohio-3031, ¶ 13 (“If res judicata applies to a claim raised in a petition for

postconviction relief, an evidentiary hearing is not warranted on the matter.”)

       {¶18} Further, even if his claim was not barred by res judicata, his claim is

without merit. Indeed, the trial court stated at the sentencing hearing that Rognon’s

sentence with respect to Count Five was mandatory. (Feb. 28, 2019 Tr. at 14-15).

However, in the judgment entry of sentence, the trial court does not state that any

portion of Rognon’s sentence is mandatory. (Doc. No. 123). “[T]he axiomatic rule

is that a court speaks through its journal entries.” State v. Miller, 127 Ohio St.3d

407, 2010-Ohio-5705, ¶ 12. “When statements made at the sentencing hearing are

inconsistent with the sentence stated in the journal entry, the entry will control.”

State v. Brown, 3d Dist. Allen No. 1-06-66, 2007-Ohio-1761, ¶ 3. Consequently,

because the judgment entry of sentence does not state that any portion of Rognon’s


                                         -9-
Case No. 8-21-24


sentence is mandatory, he was not sentenced to a mandatory prison term. Thus,

Rognon’s argument that the trial court erred by erroneously imposing a mandatory

prison term is without merit.

       {¶19} Rognon’s second assignment of error is overruled.

                                  Conclusion

       {¶20} For the foregoing reasons, Rognon’s assignments of error are

overruled.   Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the Logan County Court

of Common Pleas.

                                                             Judgment Affirmed

ZIMMERMAN and SHAW, J.J., concur.

/jlr




                                      -10-